Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 08/08/2022. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 08/08/2022, has been entered. Claims 1, 11, and 20 have been amended. 

Claim Rejection – 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “routinely” in claim 1 is a relative terms which render the claim indefinite. The terms “routinely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what frequency is necessary for a rejection to be considered routine – is any product rejected for group purchase considered routinely rejected? Is a product only considered routinely rejected if it is always rejected? Or is there a threshold between the two which indicates how often a product must be rejected for the rejection to be considered routine. Alternatively, is the determination of routineness based on total number of rejections, such that any product with a certain number of rejections is considered to be routinely rejected, or is it based on a percentage of total considerations as opposed a frequency over a particular period? Alternatively, is a measure of routineness related to the nature of product or rejection, as opposed to a numerical assessment? For the purposes of this examination, the claim is being interpreted to read “always” instead of “routinely,” such that an automatic rejection of a product occurs of a product having a characteristic associated with those products always rejected for group purchase.
Claims 2-10 inherit the deficiencies of Claim 1 and are rejected on the same basis.

The term “routinely” in claim 11 is a relative terms which render the claim indefinite. The terms “routinely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what frequency is necessary for a rejection to be considered routine – is any product rejected for group purchase considered routinely rejected? Is a product only considered routinely rejected if it is always rejected? Or is there a threshold between the two which indicates how often a product must be rejected for the rejection to be considered routine. Alternatively, is the determination of routineness based on total number of rejections, such that any product with a certain number of rejections is considered to be routinely rejected, or is it based on a percentage of total considerations as opposed a frequency over a particular period? Alternatively, is a measure of routineness related to the nature of product or rejection, as opposed to a numerical assessment? For the purposes of this examination, the claim is being interpreted to read “always” instead of “routinely,” such that an automatic rejection of a product occurs of a product having a characteristic associated with those products always rejected for group purchase.
Claims 12-19 inherit the deficiencies of Claim 11 and are rejected on the same basis.

The term “routinely” in claim 20 is a relative terms which render the claim indefinite. The terms “routinely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what frequency is necessary for a rejection to be considered routine – is any product rejected for group purchase considered routinely rejected? Is a product only considered routinely rejected if it is always rejected? Or is there a threshold between the two which indicates how often a product must be rejected for the rejection to be considered routine. Alternatively, is the determination of routineness based on total number of rejections, such that any product with a certain number of rejections is considered to be routinely rejected, or is it based on a percentage of total considerations as opposed a frequency over a particular period? Alternatively, is a measure of routineness related to the nature of product or rejection, as opposed to a numerical assessment? For the purposes of this examination, the claim is being interpreted to read “always” instead of “routinely,” such that an automatic rejection of a product occurs of a product having a characteristic associated with those products always rejected for group purchase.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-10 are directed to a machine, and claims 11-19 are directed to a process. Therefore, claims 1-19 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1 and 11 recite at least the following limitations that are believed to recite an abstract idea:
a means to communicate with a plurality of users; 
a product storage storing characteristics of a plurality of products offered for sale; 
a rules storage storing purchase rules for a plurality of shopping groups; and 
a procedure, including the means to communicate, the product storage, and the rules storage, to:
provide a group shopping process to the plurality of users, the group shopping process being configured to facilitate group purchase decisions in shopping groups; 
receive a purchase request from a member of a shopping group, the purchase request comprises a request to purchase one or more products; 
retrieve product characteristics associated with the one or more products from the product storage; 
analyze group histories of shopping groups clustered based on similarity of purchase histories; 
retrieve at least one purchase rule from the rules storage, wherein the rules storage comprises system populated purchase rules generated through analysis wherein a system populated purchase rule generated through the analysis comprises an automatic rejection of a product having a characteristic associated with products routinely rejected for group purchase; and 
  automatically reject or automatically approve the purchase request based on the at least one purchase rule and the product characteristics associated with the one or more products, wherein an approved purchase request is added to a group shopping basket of the group shopping process displayed to the plurality of users.

The above limitations recite the concept of group shopping and purchase decision support. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1 and 11 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
Electronic user interfaces 
A network interface
User interface devices
A product database
A rules database
A control circuit coupled to the network interface, the product database, and the rules database
A shopping interface
 Training a machine learning algorithm
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-10 and 12-19 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
Electronic user interfaces 
A network interface
User interface devices
A product database
A rules database
A control circuit coupled to the network interface, the product database, and the rules database
A shopping interface
 Training a machine learning algorithm
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claim 20 is directed to a machine. Therefore, claim 20 is directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claim 20 recites at least the following limitations that are believed to recite an abstract idea:
a means to communicate with a plurality of users; 
a product storage storing characteristics of a plurality of products offered for sale; 
a rules storage storing purchase rules for a plurality of shopping groups; and 
a procedure, including the means to communicate, the product storage, and the rules storage, to:
receive a purchase request from a member of a shopping group, the purchase request comprises a request to purchase one or more products; 
receive a purchase decision from another member of the shopping group, the purchase decision comprises a rejection or an approval of the purchase request; 
retrieve product characteristics associated with the one or more products from the product storage; 
compare the purchase decision and products characteristic associated with the purchase request with purchase rules in the rules storage associated with the shopping group; 
analyze group histories of shopping groups clustered based on similarity of purchase histories; and
in the event that the purchase decision does not match one or more purchase rules in the rules storage associated with the shopping group, add a new purchase rule or modify an existing purchase rule associated with the shopping group in the rules storage based on the analysis, 
wherein a system populated purchase rule generated based on the analysis comprises an automatic rejection of a product having a characteristic associated with products routinely rejected for group purchase, wherein an approved purchase request is added to a group shopping basket displayed to the plurality of users.
The above limitations recite the concept of group shopping and purchase decision support. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1 and 11 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
Electronic user interfaces 
A network interface
User interface devices
A product database
A rules database
A control circuit coupled to the network interface, the product database, and the rules database
A shopping interface
 Training a machine learning algorithm
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
Electronic user interfaces 
A network interface
User interface devices
A product database
A rules database
A control circuit 
A control circuit coupled to the network interface, the product database, and the rules database
 Training a machine learning algorithm
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claim lacks one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 are allowable over prior art though rejected on other grounds (e.g. 35 USC §§ 101 & 112(b)) as discussed above. The combination of elements and the claim as a whole are not found in the prior art.
Upon review of the evidence at hand, claims 1-19 are allowable over prior art.

The most relevant prior art made of record includes Kortez et al (US 20080195506 A1), in view of Emrich et al (US 20130231999 A1). Kortez recites a group shopping system that provides a plurality of shoppers with user interfaces via their respective devices to facilitate group purchase decision. In particular, the reference teaches that one of the plurality of users may initiate a group shopping request, and that routing rules may allow for an automatic approval of a purchase if criteria are met. However, the reference does not teach that the rules may automatically reject a purchase, nor does it teach that the system may learn the rules, rather teaching that the rules are manually input. Similarly, Emrich teaches a system for personalized marketing that includes the use of a machine learning algorithm trained on shopping history to determine whether to reject potential recommendations to a user based on past rejections, but does not teach the training of the machine learning algorithm as claimed, or that a user-submitted purchase is in effect ‘vetted’ by the system and automatically rejected if the algorithm determines the group is unlikely to accept or approve it.

Other relevant patents and patent publications similarly fail to disclose or render obvious the combination of limitations in Claim 1, alone or in obvious combination. Shacham et al (US 20080172362 A1) teaches that predictions may be made using rules generated by a machine learning system trained using historical data, but does not teach or suggest training the ML system on the historical data of the specific group of users for whom the rules are being generated for, nor that such rules may relate to the approval or denial of a purchase based on historical purchase rejection data. 
Acuna-Rohter (US 20150142595 A1) teaches systems for transaction authorization, including teaching that machine-learning algorithms may be trained on using user habits to determine if a transaction should be authorized, including that historical transactions of a user may serve as a starting point for said training. However, the reference fails to teach or suggest that the rules are made by considering purchase rejections of a user or user group to determine if a purchase is similar to those that are rejected; instead solely evaluating how closely a transaction aligns with a single user’s completed purchase habits and budget without consideration of purchases rejected, cancelled, or previously indicated as fraudulent. The reference further rejects transactions based on suspicion of fraud rather than predicting that the user will reject the proposed transaction. The reference also does not address group purchasing or suggest that multiple users may be involved in either proposing the transaction or in providing histories to the ML for rule generation.

The most relevant foreign patent literature includes Schnitt (WO 2019055584 A1), a system for automated transaction processing which may automatically approve purchases based on purchase rule sets. However, these rules are either preset or manually entered during the workflow of a transaction. While the reference makes reference to the use of machine learning to learn how to process a transaction it could not typically process, this involves routing of the transaction to personnel and then emulating their actions, rather than generating by itself rules to be applied by evaluating purchase histories and previous transaction rejections to determine if a particular purchase bears similar characteristics to those that have been previously rejected. Specifically, the reference trains its ML by capturing decisions for previously unknown use cases rather than determining its own decisions/rules based on a training/analysis of historical actions/decisions.

Non-patent literature similarly fails to disclose or render obvious the combination of limitations in Claim 1, alone or in obvious combination. Reference U discusses the use of machine learning in predicting customer purchase intent, including training based on historical data. However, such references do not teach the generation of purchase rules to determine whether to automatically reject a particular purchase based on historical rejections of similar purchases. Further references such as Reference V discuss group shopping/purchasing in an online environment, but do not discuss automated purchase rules, let alone the use of machine learning in the claimed manner to generate said rules.

Patent literature including US 20190236598 A1 and US 20200118137 A1 disclose closely similar limitations to the claimed steps of rule-generation and approval/rejection, but do not constitute prior art based on their priority dates. 

Claims 11 and 20 are substantially similar to the system of Claim 1; therefore, Claim 11 and Claim 20 are
similarly allowable over prior art on the same basis. Claims 2-10 and 12-19 are allowable over prior art at least for their dependence on claims 1 and 11.

Response to Arguments
	Applicant's arguments filed 08/08/2022 have been fully considered but are not persuasive.

Claim Rejections – 35 USC § 101
Applicant argues that  the claims, as amended, are integrated into a practical application, arguing that the claims “implement[] a judicial exception with…a particular machine or manufacture that is integral to the claim,” specifically arguing that the recited “particular combination of components (e.g. network interface, product database, rules database, and a control circuit) …are integral to training and using a machine learning algorithm that affects the content of a group shopping basket in a group shopping interface.” Applicant argues that these elements are “a particular machine and not an abstract idea,” and that the cited steps “cannot be done without the cited hardware components.” 
Examiner respectfully disagrees. With reference to MPEP 2106.05(b), “merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.” The Manual further provides an example of a particular machine, describing a claim that recites “the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged.” In contrast, the pending claims merely invoke generic databases, processing equipment (control circuit), and a learning algorithm to perform the abstract idea. The MPEP further states that “in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly".” In the pending claims, the computing equipment (control circuit, databases, interfaces, machine learning algorithm, etc.) are generic elements for performing steps and storing data, amounting to mere instructions to apply the abstract idea on a computer. Similarly, the claimed machine learning algorithm and training step do not amount more to an obvious computer mechanism for performing the abstract learning step based on analysis of group shopping histories.

 Applicant further argues that the claims, as amended, apply “the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception,” specifically arguing that the claims present “a combination of devices and steps for facilitating group retail purchases in a meaningful way that goes beyond generally linking organizing human activity to a technical environment,” with reference to the step of training a machine learning algorithm using group histories of shopping groups clustered based on similarity of purchase histories and generating purchase rules based thereon.
Examiner respectfully disagrees. The computer-related additional elements of the claims are recited at a high level of generality and merely constitute instructions to implement the abstract idea on a computer, or to use the computer (in particular, the machine learning algorithm) as a tool to perform the abstract idea, without significantly more [MPEP 2106.05(f)].

Conclusion
Examiner Note: It is noted that the Application was not assigned to an examiner at the time of the 7/12/22 Interview Request. Applicant is invited to contact Examiner to arrange a telephonic interview if still desired.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625